DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-20 are directed to a particular non conventional arrangement of sensors and detection systems that provide a practical application ( alerting to a discrepancy with the portion of the stock supply placed in a prescription container as determined by the tag reader). Additionally, the features of “detect, using the tag reader, that a first machine readable tag_associated with a patient prescription container is within a proximate location of a second machine readable tag associated with the stock container when a portion of the stock supply of an item is dispensed from the stock container to patient prescription container; and automatically associating, based on the detecting, the at least one unique identifier with the portion of the stock supply of the item placed in the patient prescription container; and, a security system in communication with the computer system having a security module configured to detect a predetermined discrepancy associated with the portion of the stock supply being dispensed from the stock container.” Along with other elements of the claim in combination are not anticipated or obvious over the prior art and are therefore allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052. The examiner can normally be reached Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA A LAM/Primary Examiner, Art Unit 3686